
	

113 HR 4580 IH: Improving Clinical Care Workforce for Our Vets Act
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4580
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Schiff (for himself, Mr. Honda, Mr. Walz, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to modify authorities relating to the collective bargaining
			 of employees in the Veterans Health Administration.
	
	
		1.Short titleThis Act may be cited as the Improving Clinical Care Workforce for Our Vets Act.
		2.Modification of authorities on collective bargaining of employees of the Veterans Health
			 AdministrationSection 7422 of title 38, United States Code, is amended—
			(1)by striking subsections (b), (c), and (d); and
			(2)by redesignating subsection (e) as subsection (b).
			
